DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Ex parte Quayle
This application is in condition for allowance except for the following formal matters: 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 143 (page 12, paragraph [0066], line 4).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 501 (Fig. 5B).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 
Specification
The disclosure is objected to because of the following informality: page 24, paragraph [00110], line 1, “i in Fig. 4” should be “in Fig. 4”.  Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 1-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Independent claim 1 is allowable over the prior art of record because the prior art of record does not teach or suggest: “a control unit configured to set the conveyance speed of the first conveyance unit to the image forming system based on the setting instruction, and to set a conveyance speed of the second conveyance unit to the image forming system based on the setting instruction to set the conveyance speed of the first conveyance unit” as set forth in the claimed combination.
Independent claim 13 is allowable over the prior art of record because the prior art of record does not teach or suggest: “setting the conveyance speed of the first conveyance unit to the image forming system based on the setting instruction, and setting a conveyance speed of the second conveyance unit to the image forming system based on the setting instruction to set the conveyance speed of the first conveyance unit” as set forth in the claimed combination.
Independent claim 14 is allowable over the prior art of record because the prior art of record does not teach or suggest: “setting the conveyance speed of the first conveyance unit to the image forming system based on the setting instruction, and setting a conveyance speed of the second conveyance unit to the image forming system based on the setting instruction to set the conveyance speed of the first conveyance unit” as set forth in the claimed combination.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhu et al. (US Pat. Pub. No. US 2015/0316887 A1) discloses an image forming system comprising: a first conveyance unit configured to convey a recording medium; a second conveyance unit located downstream of the first conveyance unit in a conveyance route of the recording medium; and a control unit configured to control the conveyance of the recording medium.
Okuzawa (US Pat. Pub. No. US 2020/0201224 A1) discloses an image forming apparatus comprising a first conveyance member, a second conveyance member, and a controller.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA S CHEN whose telephone number is (571)272-2133. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
January 23, 2022